Tompkins, J.,
dissenting.
My opinion is, that the plaintiffs proved enough to entitle them to a judgment. The endorsee of Hudson might have come in and interpleaded, (see attachment law,) or in case he had no notice of the attachment, he might have had his action against the plaintiffs for money had and received to his use. It seems to me to be but a reasonable construction oí the statute, that the maker of a promissory note having paid the same under legal compulsion, should be discharged from any liabilities he might have incurred under the law merchant, to the last endorsee or holder by a voluntary payment to the maker or other person who might have had a prior interest in it.